    Case 3:18-cv-14964-PGS Document 56 Filed 06/16/20 Page 1 of 3 PageID: 491



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
JONATHAN D. WILLIAMS,                     :
                                          :
            Petitioner,                   :   Civ. No. 18-14964 (PGS)
                                          :
      v.                                  :
                                          :
STATE OF NEW JERSEY, et al.,              :   OPINION
                                          :
            Respondents.                  :
_________________________________________ :

PETER G. SHERIDAN, U.S.D.J.

     I.       INTRODUCTION

           Petitioner, Jonathan D. Williams (“Petitioner” or “Williams”), is proceeding with petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2241.1 On September 3, 2019, Respondents

filed a motion to dismiss the habeas petition arguing that Petitioner failed to exhaust his state

court remedies. (See ECF 36). For the following reasons, Respondents’ motion to dismiss

Petitioner’s habeas petition for failure to exhaust state court remedies shall be denied as

unnecessary given that this Court finds that the habeas petition is now moot.

     II.      BACKGROUND

           Petitioner was a pretrial detainee at the time his filed this habeas petition in 2018. At the

time, he was awaiting trial in Mercer County, New Jersey for assault. While not the model of

clarity, Petitioner asserted in his habeas petition that his right to speedy trial has been violated,

that the state courts did not have jurisdiction against him and that the assault charge against him

was illegal.




1
 On March 20, 2019, this Court reclassified Petitioner’s habeas petition as one being brought
under 28 U.S.C. § 2241 because he was a state pretrial detainee. (See ECF 25).
  Case 3:18-cv-14964-PGS Document 56 Filed 06/16/20 Page 2 of 3 PageID: 492



          Ultimately, counsel was appointed to represent Petitioner in this matter. Respondents

filed a motion to dismiss the habeas petition arguing that the claims were unexhausted. (See ECF

36). Petitioner, through his appointed counsel, filed a response in opposition to the motion to

dismiss. (See ECF 39 & 40).

          This Court conducted two telephone conferences in this case after the motion to dismiss

was filed: on April 14, 2020 and another one on April 17, 2020. At the time of these calls,

Petitioner had been transferred to the Essex County Correctional Facility. Petitioner, along with

his counsel and Respondents’ counsel, were all on the April 17, 2020 telephone conference.

During that telephone conference, Petitioner admitted that he had pled guilty to the Mercer

County charge. Additionally, during that telephone conference, this Court permitted Williams to

speak to his appointed attorneys with respect to how he wanted to proceed in this case.

Thereafter, Petitioner, through his counsel, indicated that he did not wish to voluntarily dismiss

this action. (See ECF 54 & 55).

   III.      LEGAL STANDARD

          Federal courts have jurisdiction under 28 U.S.C. § 2241 to issue a writ of habeas corpus

before a state court criminal judgment is entered against the petitioner. See Moore v. De Young,

515 F.2d 437, 441-42 (3d Cir. 1975). “[S]ection 2241 authorizes a federal court to issue a writ of

habeas corpus to any pre-trial detainee who is in custody in violation of the Constitution or laws

or treaties of the United States.” Duran v. Thomas, 393 F. Appx. 3, 4 (3d Cir. 2010) (internal

quotation marks and citations omitted).

   IV.       DISCUSSION

          While Respondents’ motion to dismiss argues that Petitioner’s habeas petition should be

dismissed due to lack of exhaustion, certain developments after Respondents’ filed their motion



                                                  2
    Case 3:18-cv-14964-PGS Document 56 Filed 06/16/20 Page 3 of 3 PageID: 493



require this Court to first address whether the habeas petition is now moot as that affects this

Court’s habeas jurisdiction. Indeed, if a case no longer presents a live case or controversy, the

case is moot, and the federal court lacks jurisdiction to hear it. See Nextel W. Corp. v. Unity

Twp., 282 F.3d 257, 261 (3d Cir. 2002); see also North Carolina v. Rice, 404 U.S. 244, 246

(1971).

          As noted supra, during the April 17, 2020 telephone conference, Petitioner admitted that

he pled guilty to the underlying Mercer County charge in which he challenges in this § 2241

habeas petition. That guilty plea moots his § 2241 habeas petition challenging pretrial detention.

See Quarles v. Pennsylvania, No. 13-1994, 2014 WL 99448, at *3 (E.D. Pa. Jan. 10, 2014)

(citations omitted); Padilla v. Brewington-Carr, No. 98-661, 2002 WL 100572, at *2 (D. Del.

Jan. 22, 2002). Accordingly, this Court will dismiss the habeas petition under § 2241 as moot.2

In light of this dismissal, this Court need not analyze whether it should grant Respondents’

motion to dismiss for lack of exhaustion because it is unnecessary.

     V.      CONCLUSION

          For the foregoing reasons, Petitioner’s habeas petition is dismissed as moot.

Respondent’s motion to dismiss is denied as unnecessary. An appropriate order will be entered.


                                                       s/Peter G. Sheridan
                                                       PETER G. SHERIDAN, U.S.D.J.
June 16, 2020


2
 While Petitioner also alluded to “coram nobis” as well in his filings, such relief under “coram
nobis” could only be brought by Petitioner in the state courts under these circumstances. See,
e.g., Obado v. New Jersey, 328 F.3d 716, 718 (3d Cir. 2003) (coram nobis not available in
federal court as means to attack state criminal judgment); see also DeMudd v. Georgia, No. 16-
3346, 2016 WL 6304507, at *1 (N.D. Ga. Sept. 22, 2016) (citing Wolfson v. Florida, 184 F.
App’x 866, 866 (11th Cir. 2006) (per curiam); United States v. Peter, 310 F.3d 709, 712 (11th
Cir. 2002) (per curiam)) (writ of error of coram nobis not available in federal court to challenge
pending state or final state criminal charges), report and recommendation adopted by, 2016 WL
6217133 (N.D. Ga. Oct. 25, 2016).

                                                   3
